Fuller, J.,
(concurring specially.) Believing the promissory note to be negotiable in either event, -I concur in the result reached by the Presiding Judge, without determining whether the expression, “To be discounted at 12 per cent if paid before maturity,” was placed upon the stub attached to the note as the uncommunicated memorandum of the holder, or whether, as the records stands, it might be considered as the contemporaneous stipulation of the parties introduced in evidence, together with and as a part of the instrument. Thus regarded, it will be seen that, in terms unconditional and plainly expressed, a ceitain sum of money always clearly ascertainable by the simplest computation is made payable at a place designated, to a person named, or order, on or before a specified date. No resort need be had at any time to evidence outside of the unambiguous recitals of the instrument, in order to determine every essential fact. In my opinion, a promissory note otherwise unobjectionable meets the statutory, requirements, and stands the test of negotiability, when there is no date before or after maturity at which the exact amount of money then due cannot be ascertained from inspection, and by the usual method of computation.